Exhibit EAGLE ROCK ENERGY PARTNERS LONG-TERM INCENTIVE PLAN (Amended and Restated Effective February 4, 2009) The Eagle Rock Energy Partners Long-Term Incentive Plan (the “Plan”) is hereby amended and restated effective February 4, 2009, by Eagle Rock Energy G&P, LLC, a Delaware limited liability company (the “General Partner”), the general partner of Eagle Rock Energy GP, L.P., which is, in turn, the general partner of Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the “Partnership”). RECITALS WHEREAS, the Plan was adopted October 25, 2006 and was subsequently amended effective May 15, 2008; and WHEREAS, the General Partner desires to amend and restate the Plan for compliance with Code Section 409A and the Treasury Regulations and other authoritative guidance issued thereunder, and to incorporate certain previous amendments; NOW, THEREFORE, the Plan is hereby amended and restated in its entirety, effective February 4, 2009. SECTION 1.Purpose of the Plan. The Plan is intended to promote the interests of the Partnership and its Affiliates by providing to Employees, Consultants and Directors incentive compensation awards based on Units to encourage superior performance. The Plan is also contemplated to enhance the ability of the Partnership and its Affiliates to attract and retain the services of individuals who are essential for the growth and profitability of the Partnership and to encourage them to devote their best efforts to advancing the business of the Partnership. SECTION 2.Definitions. As used in the Plan, the following terms shall have the meanings set forth below: “Affiliate” means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with, the Person in question. As used herein, the term “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise. “Award” means an Option, Restricted Unit, Phantom Unit, Substitute Award or Unit Award granted under the Plan, and shall include any tandem DERs granted with respect to a Phantom Unit. “Award Agreement” means the written or electronic agreement by which an Award shall be evidenced. “Board” means the Board of Directors of the General Partner. “Change of Control” means, and shall be deemed to have occurred upon one or more of the following events: (i)any “person” or “group” within the meaning of those terms as used in Sections 13(d) and 14(d)(2) of the Exchange Act, other than members of the NRG Group, shall become the beneficial owner, by way of merger, consolidation, recapitalization, reorganization or otherwise, of 50% or more of the voting power of the voting securities of the General Partner or the Partnership; (ii)the limited partners of the General Partner or the Partnership approve, in one or a series of transactions, a plan of complete liquidation of the General Partner or the Partnership; (iii)the sale or other disposition by the General Partner or the Partnership of all or substantially all of its assets in one or more transactions to any Person other than an Affiliate; or (iv)the General Partner or an Affiliate of the General Partner or the Partnership ceases to be the general partner of the Partnership. For purposes of this Plan, “NRG Group” shall mean Natural Gas Partners VII, L.P., Natural Gas Partners VIII, L.P., Natural Gas Partners, L.L.C. d/b/a NGP Energy Capital Management, and their respective Affiliates (other than the Partnership, the General Partner, the general partner of the Partnership and their respective subsidiaries) and their Affiliate’s respective directors, officers, shareholders, members, managers, representatives of management committees and employees (and members of their respective families and trusts for the primary benefit of such family members). Notwithstanding the foregoing, with respect to an Award that is subject to Code Section409A, “Change of Control” shall have the meaning ascribed to “change in control events” in Treasury Regulation Section 1.409A-3(i)(5). “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Committee” means the Board, the Compensation Committee of the Board or such other committee as may be appointed by the Board to administer the Plan. “Consultant” means an individual who renders consulting or advisory services to General Partner or an Affiliate thereof, other than a member of the NRG
